Hines, J.
1. It not appearing that any questions of law were passed on by the trial judge in granting the interlocutory injunction complained of, but it appearing that the judge treated the case presented' as turning on issues of fact, and that the evidence was conflicting- upon these issues, there was no abuse of discretion in grantingsueli injunction. Mathews v. Taylor County, 129 Ga. 630 (59 S. E. 273).
2. This court will not interfere with the discretion of the chancellor in granting an injunction, unless some rule of law or established principle of equity has been violated. Gunby v. Thompson, 56 Ga. 316.
3. Interesting and important questions of law are discussed in the briefs of counsel for the respective parties; but it does not appear from the record that the trial judge made any ruling thereon. In these circumstances the trial judge could by interlocutory injunction retain the *830status until the issues of law and fact involved could be more thoroughly threshed out on the final hearing; and as no serious injury will result to the defendant by adopting this course, we will not reverse the judgment of the trial judge ón the ground that the grant of an interlocutory injunction was an abuse of discretion.
No. 7644.
July 19, 1930.

Judgment affirmed.


All the Justices concur.

O. N. Davie and J. F. Kemp, for plaintiff in error.
Eli B. Hubbard, contra.